Citation Nr: 0807222	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  05-14 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for residuals of shrapnel 
wounds of the face, right ear, and right hand.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from April 3, 1944 to 
August 12, 1944.  He also had service with the Merchant 
Marines.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO denied service 
connection for (1) residuals of shrapnel wounds of the face, 
right ear, and right hand; (2) amputation at the middle 
phalanx left index and long fingers; and (3) amputation of 
the distal phalanx of the left thumb.  The veteran perfected 
an appeal as to the three issues.  

During the appeal, in a June 2007 rating decision, the RO 
granted service connection for the two claimed amputation 
disabilities.  Therefore those two claims are not on appeal 
before the Board.


FINDING OF FACT

The current medical evidence does not show the presence of 
any residuals of shrapnel wounds of the face, right ear, and 
right hand.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for residuals of shrapnel wounds of the face, 
right ear, and right hand, are not met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

The VCAA duty to notify was satisfied by letters sent to the 
veteran in December 2001 and April 2002, which fully 
addressed all four notice elements.  The information 
contained in these letters informed the veteran of what 
evidence was required to substantiate a claim for service 
connection.  The veteran was also notified of his and VA's 
respective duties for obtaining evidence, and was asked to 
submit evidence and/or information in his possession to the 
AOJ.  

The notice letters were sent before the initial AOJ decision 
in this matter, thus the Board finds that there was no 
prejudicial error to the veteran regarding the timing of 
notice.  The veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Board finds that the veteran is not 
prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is mooted by the 
denial of the claim decided below.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record service personnel 
records and the report of a recent VA examination directed 
for the purpose of identifying the nature and likely etiology 
of any claimed residuals.  There is no indication that any 
other post-service treatment records exist that should be 
requested, or that any pertinent evidence has not been 
received.  As noted, a VA examination was provided in 
connection with this claim.  

The Board notes that service medical records in this case are 
unavailable and attempts to obtain them were unsuccessful.  
In cases where the veteran's service medical records are, 
through no fault of his own, unavailable, a heightened duty 
exists to assist the veteran in the development of the case. 
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  In this case, the VA 
made unsuccessful attempts to obtain the appellant's missing 
records.  The veteran was advised of the RO's unsuccessful 
efforts, and was requested to send any pertinent records he 
had.  Thus, the Board concludes the VA's heightened duty to 
assist the veteran is satisfied.  

In such situations, the Board also has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In making the 
decision below, the Board has been mindful of that 
obligation.  The Board notes that the fact that the veteran 
suffered shrapnel wounds in the service of his country is not 
in doubt.  While medical records showing treatment for such 
would be pertinent to the claim on appeal, the matter hinges 
not so much on the record of injury as it does the lack of 
medical evidence of current disability.    

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Service Connection

The veteran claims entitlement to service connection for 
residuals of shrapnel wounds of the face, right ear, and 
right hand.  Service connection may be granted for disability 
which is the result of disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a) (2007).  

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102. 

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue. 38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2005).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is not applicable. Ortiz, 274 
F.3d at 1365.

In this case, the veteran has asserted a claim for 
entitlement to service connection for shrapnel wound 
residuals involving the face, right ear and right hand.  
Initially, the Board notes that the veteran is already 
service-connected for disability due to loss of portions of 
his fingers and a thumb resulting from shrapnel wounds during 
World War II.  His honorable service and the fact that he 
took shrapnel wounds are not in question.  The crux of the 
matter in this case is that the claims file contains no 
evidence of a current disability identified as residuals of 
shrapnel wounds of the face, right ear, and right hand.  
Absent a showing a current disability residual to these 
wounds, there is no basis upon which to grant service 
connection.

The only medical evidence addressing this matter is contained 
in the report of a September 2006 VA examination.  In the 
report of the September 2006 VA examination, the examiner 
specifically noted that the veteran sustained significant 
shrapnel injuries in the European Theater of Operation during 
World War II.  It was noted that the shrapnel had been 
removed and that the veteran was asymptomatic, but for the 
loss of portions of his fingers and thumb on the left side.  
The examiner stated that the veteran had no scars, no 
breakdown, and no residual symptoms from the shrapnel (other 
than the specifically noted residuals involving the fingers 
and thumb of the left hand).  On physical examination, the 
examiner found "...absolutely no evidence of retained shrapnel 
in his ear, hand, chest.  No scars were visible.  There was 
no keloid formation."  The examiner also noted no painful 
areas.  After examination, the report contains an impression 
that the examiner could find no residuals from shrapnel 
injuries.

There are no medical records showing evidence contrary to 
these findings.  In summary, review of the claims file shows 
no competent medical evidence of any current residuals of 
shrapnel wounds of the face, right ear, and/or right hand.  
Although the VA examiner did not specifically include "the 
face" in his findings on examination, he stated that no 
scars were visible and after examination he concluded with an 
impression that there were no residuals from shrapnel 
injuries found.  In short, there are no medical records 
showing the presence of any residual disability from shrapnel 
wounds of the face, right ear, or right hand.

Thus, the Board finds that service connection for residuals 
of shrapnel wounds of the face, right ear, and right hand is 
not warranted because a preponderance of the evidence shows 
that the veteran is not currently diagnosed with residuals of 
shrapnel wounds of the face, right ear, and right hand.  In 
the absence of proof of a present disability, there can be no 
valid claim for service connection for residuals of shrapnel 
wounds of the face, right ear, and right hand.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

As noted in the section above, service medical records in 
this case are unavailable and attempts to obtain them were 
unsuccessful.  The RO has advised the veteran of its 
unsuccessful efforts, and requested the veteran to send any 
pertinent records he had.  The Board is mindful that in this 
situation, it has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-
of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Here, however, the basis of the denial is not the lack of 
proof of inservice shrapnel wounds, but rather the fact that 
there is no competent medical evidence of any current 
disability, identified as residuals of shrapnel wounds of the 
face, right ear, and right hand.  Without evidence of a 
current disability, there can be no valid claim for service 
connection.  See Gilpin, Brammer infra.  Service medical 
evidence would have no bearing on that issue (especially such 
evidence from so long ago), and therefore, no relevance on 
the issue of according the veteran the benefit of the doubt.

Therefore, based on the foregoing, service connection for 
residuals of shrapnel wounds of the face, right ear, and 
right hand is denied.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt, however, as 
the preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Entitlement to service connection for residuals of shrapnel 
wounds of the face, right ear, and right hand, is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


